 566DECISIONS Or NATIONAL LABOR RELATIONS BOARDLocal 3, International Brotherhood of ElectricalWorkers, AFL-CIOandPicker X-Ray CorporationandLenox Hill Hospital.Cases Nos. f-CC-541 and 2-CC-541-2.August 11, 1960DECISION AND ORDEROn April 5, 1960, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent, Local 3, International Brotherhood of Electrical Work-ers,AFT.,--CIO, had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.The Board i has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin these cases, and, except as noted below, hereby adopts the findings,'conclusions, and recommendations of the Trial Examiner.1.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (b) (4) (A) of the Act on November 5, 1959, byinducing and encouraging employees of Neptune Storage Company,Inc., herein called Neptune, and Belmont Electric Company, Inc., toengage in a work stoppage, as detailed in the Intermediate Report,with an object of forcing or requiring the Hospital and Neptune tocease doing business with Picker X-ray Corporation, herein calledPicker, the primary employer with whom the Respondent had adispute.'2.The Trial Examiner also found that the Respondent violatedSection 8(b) (4) (ii) (B) of the Act, as amended.We do not agreewith this finding. The basis for the Trial Examiner's holding is that,'Pursuant to the provisions of Section3(b) of the Act, the Boardhas delegated itspowers in connection with these cases to a three-member panel [Chairman Leedom andMembers Bean and Jenkins].2 The Respondent has excepted to unfair labor practice findings of the Trial Examiner,which we have adopted,on the ground that he erred in his credibility resolutionsIt iswell established,however, that the Board will not overrule a Trial Examiner's resolu-tion as to credibility unless a clear preponderance of allthe relevantevidence convincesthe Board that such resolution was incorrectCadre Industries Corporation,124 NLRB278.In such conclusion is warranted in this case.Contrary to the TrialExaminer,Flatbush General Hospital,126 NLRB 144, wouldnot governthe matterof the assertion of jurisdictionover Lenox Hill Hospital,hereincalled the Hospital.Asa nonprofit institution,the Hospital is exempt from the Actby Section 2(2) thereofHowever as indicatedby our unfair labor practicefindingsherein, we view the Hospitalas a "person" under themeaningof Section 8(b) (4) (A) ofthe Act3International Brotherhood of Electrical Workers, Local 501, et al.(Samuel Langerv.N.L.R B.,341 U.S. 694.128 NLRB No. 73. LOCAL 3, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 567on about December 1, 1959, Owens, the Respondent's shop steward,told Akers, the executive sales manager of Picker, in the presence ofPinepuks, the Hospital's project manager, that the electricians repre-sented by the Respondent would walk off the job if Picker's service-men worked on the installation job at the Hospital.The Trial Ex-aminer found that Shop Steward Owens' objective on this occasionwas to force the Hospital to cease doing business with Picker.How-ever, Pinepuks' own testimony is that he did not overhear this threatby Owens directed to Akers. In these circumstances, we believe thatthe Trial Examiner's ultimate conclusion is not supported by therecord.'ORDER5Upon the basis of the entire record in these cases, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Local 3, International Brotherhood of Electrical Workers, AFL-CIO,its officers, representatives, agents, successors, and assigns, shall:1.Cease and desist from inducing or encouraging the employeesof Neptune Storage Company, Inc., to engage in a strike or con-certed refusal in the course of their employment, to use, manufacture,process, transport, or otherwise handle or work on any goods, arti-cles,materials,or commodities, or to perform any services,where anobject thereof is to force or require Neptune Storage Company, Inc.,or Lenox Hill Hospital to cease doing business with Picker X-RayCorporation.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its business offices and meeting places copies of thenotice attached hereto marked "Appendix A." s Copies of the saidnotice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by an authorized representativeof the Respondent,be posted by the said Respondent immediatelyupon receipt thereof, and be maintained by it for a period of 60 con-secutive days thereafter,in conspicuous places, including all placeswhere notices to its members are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that the said notices arenot altered,defaced, or covered by any other material.(b)Furnish to the Regional Director for the Second Region suf-ficient signed copies of said notice for posting by Picker X-Ray Cor-4As no exceptions were filed to the Trial Examiner's finding that Owens' threat toAkers was not proscribedby the Act,we adopt such findingpro forma.5In accordancewith the TrialExaminer's recommendation,to which no exception wasfiled,our Order herein contains no specific reference to Belmont Electric Company, Inc.0 In the eventthat thisOrder is enforced by a decreeof a UnitedStates Court ofAppeals, there shall be substituted for the words"Pursuant to a Decisionand Order" theworlds "Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder." 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDporation, Neptune Storage Company, Inc., and Lenox Hill Hospital,they being willing, at places where they customarily post notices totheir employees.(c)Notify the said Regional Director in writing, within 10 daysfrom the date of this Order, what steps the Respondent has takento comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges violations of the Act not found herein.APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL 3, INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify you that :WE WILL NOT induce or encourage employees of Neptune Stor-age Company, Inc., to engage in a strike or a concerted refusal inthe course of their employment, to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, where anobject thereof is to force or require Neptune Storage Company,Inc., or Lenox Hill Hospital to cease doingbusinesswith PickerX-Ray Corporation.LocAL3,INTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS,AFL-CIO,LaborOrganization.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon separate chargesfiled by Picker X-Ray Corporation,herein sometimes calledPicker, and LenoxHillHospital,herein sometimes called Hospital,theGeneralCounsel of the NationalLaborRelations Board,by theRegional Director for theSecond Region(New York, New York),issued hisconsolidatedcomplaint, datedDecember15, 1959, against Local3, InternationalBrotherhood of Electrical Work-ers,AFL-CIO, herein called Local3 or .the Respondent.With respectto the unfairlabor practices,the complaint alleges that Respondent engaged in conduct whichconstitutes unfair labor practices within the meaning of Section2(6) and (7) andSection 8(b) (4) (A) and (B) of the National LaborRelationsAct, as amendedin 1947, 61 Stat.136, and within the meaning of Section8(b) (4) (i)and (ii) (B) ofthe National Labor Relations Act, as amendedon September14, 1959,and ef-fectiveNovember 13, 1959, 73 Stat.519, hereincalled the Act.In its duly filedanswer,Respondent denied all unfair labor practice allegations.Pursuant to due notice,a hearingwas held before the duly designated TrialExaminer on March 2to 4, 1959, in New York, New York. The General Counsel, LOCAL 3, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 569the Respondent, and Picker were represented at the hearing by counsel, and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce relevant evidence, to present oral argument at the close of the hearing,and thereafter to file briefs as well as proposed findings of fact and conclusions oflaw.All counsel presented oral argument before the close of the hearing andwaived the filing of briefs.Upon the entire record 1 in this case, and from my observations of the witnesses,I make the following.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESPicker X-Ray Corporation, herein called Picker, is a New York corporation, withits principal office in White Plains, New York, a manufacturing plant in Cleveland,Ohio, and branch offices in various States of the United States, where it is engaged inthe manufacture, sale, distribution, and servicing of X-ray and radiation equipmentand related products.During the past year Picker manufactured, sold, and dis-tributed from its Cleveland, Ohio, plant to points outside the State of Ohio, productsvalued in excess of $10,000,000.Lenox Hill Hospital, herein called Hospital, is a nonprofit New York corpora-tion, engaged in New York City in the operation of a nonprofit general hospitalproviding the usual hospital services.During the past year Hospital has purchaseddrugs and foods, valued at $100,000, which were shipped to it directly from pointsoutside the State of New York.Psaty & Fuhrman, Inc., herein called Psaty, is a New York corporation engagedin the State of New York in providing and performing general building contracting,primarily in connection with the construction of public and institutional buildings.During the past year, Psaty purchased materials, valued in excess of $50,000, fromfirms located outside the State of New York and which materials were shipped fromthese out-of-State locations directly to jobsites in the State of New York.Neptune Storage Company, Inc., herein called Neptune, is a New York corpora,tion, with its principal office in New Rochelle, New York, and is engaged as a com-mon carrier by motor vehicle, certificated by the Interstate Commerce Commissionto perform, service in interstate commerce.During the past year, Neptune receivedrevenue, in excess of $50,000, for transporting goods in interstate commerce outsidethe State of New York.Belmont Electric Company, Inc., herein called Belmont, is a New York corpora-tion, with its principal office and place of business in New York City, and is engagedin providing and performing electrical contracting and related services.Upon the above undisputed facts, I find that Picker, Neptune, Psaty, and Hospitalare persons engaged in commerce or in an industry affecting commerce within themeaning of Section 2(6) and (7) and Section 8(b) (4) (i) and (u) of the Act.2II.THE RESPONDENTThe complaint alleges, the answer admits, the record shows, and I find that Local3, International Brotherhood of Electrical Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesHospital was having a new hospital wing constructed, and Herbert Pinepuks wasHospital's project manager with respect to new construction.Hospital had a con-tract with Picker for the purchase of a cobalt 60 therapy unit for the new hospitalwing.This contract included the delivery, assembly, installation, wiring, and test-ing of the unit as well as instructions to personnel in its operation.Picker had anoral agreement with Neptune for the delivery of the cobalt 60 unit from Picker'sCleveland, Ohio, factory to the new building being constructed for Hospital.Psatyis the general contractor for the construction of this new building for Hospital.Belmont was engaged to perform the electrical wiring and installation in the newbuilding as a subcontractor of Psaty.1 I hereby note and correct the following obvious error in the typewritten transcript oftestimony:On page 122,line 6, the word "members"is corrected to read "nonmembers"2 The record does not contain sufficient evidence to warrant a finding that Belmont Isso engaged 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 5, 1959, a Neptune truck arrived at Hospital with the cobalt 60 unitwhich Hospital had purchased from Picker.Neptune's employees were representedby Local 814 of the international Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called Local 814; Belmont's employeeswere represented by Local 3, Respondent herein.Local 3 had attempted to organizethe servicemen employed by Picker in its New York City branch office, and failedto receive a majority of the ballots cast in an election conducted by the Board inJune 1959.At all times material herein, Picker's servicemen were not representedby any union.The issues litigated in this proceeding are whether, in connection with the deliveryand installation of the cobalt 60 unit in the new hospital building, Respondent Local3 (1) induced employees on November 5 to cease. work for the proscribed objectivesin violation of Section 8(b) (4) (A) and (B) of the Act prior to its 1959 amend-ments, and (2) after November 13, 1959, engaged in conduct violative of Section8(b)(4)(i) and (ii)(B) of the amended ActB The events of November 5, 19591. In the lobby of the new building under constructionAs previously stated, a Neptune trailer truck pulled into the hospital drivewaywith a cobalt 60 X-ray unit about 9:30 a.m on November 5.Warren Loud, thetruckdriver of Neptune, went into the building to find out where the unit was to beunloaded in the new building under construction, he was informed by representativesof Picker that the equipment was to be brought to the third floor where it was to beassembled.Loud and the three helpers, employed by Neptune, then proceeded tounload the equipment.They brought one piece of the machinery up to the thirdfloor and had taken another piece into the lobby when they were approached byOliver Owens, an electrician employed by Belmont and shop steward of RespondentLocal 3 on that job.Owens introduced himself to Loud as the shop steward ofLocal 3, the Electricians local.Owens stated to Loud, in the presence of the threehelpers, that this was electrical equipment and should be handled by members ofLocal 3 and that they should stop unloading the equipment until the delegates of therespective locals would arrive and straighten out who was to handle the work.Loud first informed Neptune's office of the situation and then he and Owens calledtheir respective delegates.Loud and his three helpers then waited in the lobby andperformed no more work until ,the arrival of the delegates about 1 hour later, al-though 18 pieces of equipment still remained to be taken off the truckWhile waiting in the lobby, Pinepuks, Hospital's project manager for new con-struction, came over and, in the presence of Owens, asked Loud "what was holdingup the works " Loud stated that there was a little difficulty between his local andLocal 3 as to who was to unload the equipment.When Pinepuks replied that hewanted the Neptune men to unload the equipment, Owens stated that "nobody shouldtouch the unloading of the machine" until the delegates arrived "or the whole jobwill be stopped there.The elevators would be shut down and everything."Upon the arrival of the delegates about 1 hour later, the Neptune men weredirected to proceed with the unloading by the delegate of Local 814.The two dele-gates then conferred with Pinepuks and, as a result, the electricians were permittedto help out with the last few pieces of the equipment.The unloading of the entireunit was completed early in the afternoon.32.On the third floorElmer Laube, a Picker serviceman, had been instructed by his superiors to preparea room on the third floor for the installation of the cobalt 60 equipment.Thatmorning he was engaged in the process of drilling holes in the concrete floor where8 The findings in this section are based on the credible testimony of Pinepuks, Loud,and John Perez and Arturo Rivera, two of the Neptune truck helpers.Owens admittedtellingLoud that there was a jurisdictional dispute here, that all electrical equipmentdelivered on the job is generally handled byelectricianson the job, and that they shouldcontact their respective business agentsHe denied stating that if the Neptune menproceeded to deliver the equipment to the third floor, the whole job and the elevatorswould be shut down or words to that effect.Owens did not impress me as a candid andforthrightwitness.He was evasive and contradictoryon cross-examination.On theother hand, Loud, Perez, and Rivera were impartial and neutralwitnesses;they weremembers ofLocal 814 andwere testifying under subpenaUnderall the circumstances,including the demeanorof thewitnesses,I do notcredit Owens'contrary testimony. LOCAL 3, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 571the machine was to be bolted and installed.The room was about 10 by 14 feet.At the same time, there was also an electrician working in the room, putting inelectrical outlets and receptacles.About 9:30 a.m. Owens came into the room, introduced himself to Laube as theelectrician's shop steward, and asked Laube if he had a Local 3 card.When Laubereplied in the negative, Owens stated that this was the electrician's job, installingthe unit.Laube thereupon called his foreman, Thomas F. Thompson, who wasstanding near the entrance to the room with Robert Hoffman, Picker's sales engineer.Thompson and Hoffman entered the room. Laube told Thompson that Owenswanted to know if Laube had a card and had stated that this work was for theelectricians to do.Owens introduced himself to Thompson as the shop stewardon the job and asked who was to do the work. Thompson replied that normallyPicker installs it.Laube asked if he could finish drilling the holes.Owens repliedin the negative and stated that he had orders from downtown that "Picker X-Raydoesn't work on this job."Thompson thereupon told Laube to pack up his toolsand stop work.The electrician continued to work in the room while this conversa-tion was going on.4C. Events after November 13, 19591.About November 15About 11/2 weeks after November 5, Pinepuks, Hospital's project manager, tele-phoned Herbert S. Akers, executive sales manager for Picker and in charge of salesand service in the Manhattan, New York, area. Pinepuks stated that he wantedPicker to fulfill its obligations of the contract with Hospital and that that includedthe installation, assembly, wiring, and testing of the cobalt 60 unit.Akers askedif Pinepuks could find out if Local 3 was claiming only the wiring, or the assembly,or both.A few days later, Pinepuks informed Akers by telephone that he had beenadvised by Superintendent Spaulding of Belmont that Local 3 was claiming theassembly and electrical wiring.2.About December 1About December 1, Akers went to the new hospital building to see the shop stewardof Local 3 about installing the cobalt 60 unit in accordance with Picker's contractwith Hospital, which contract called for the installation of the unit with Picker'sservicemen.Pinepuks introduced Owens to Akers as the shop steward of Local 3.Akers told Owens that Hospital wanted Picker to install the equipment with Picker'sservicemen, and asked if they could expect any trouble.Owens replied that theelectrical contractor on the job generally did all the work on this particular typeof job, that Akers would have to see Hanson, the delegate of Local 3, and that "inthe past we walked off the job and I believe the same thing would happen " Owensalso stated that they had had trouble with Picker X-Ray previously.This conversa-tion took place in the presence of Pinepuks.53.AboutDecember 9As a result of a conference with Judge Ryan of the district court during thependency of the General Counsel's petition for a temporary restraining order, Pickerstarted on the installation of the cobalt 60 unit on December 9, without interference4The findings in this section are based on the credible testimony of Laube, Thompson,and Hoffman.Owens admitted that he spoke to Laube in the third-floor room whilethe latter was engaged in drilling holes in the concrete floor for the purpose of installinga piece of equipment.He testified that he asked Laube if he had a union card, thatLaube replied in the negative,that Owens then stated that as a union electrician hepersonally could not work in that room with someone who was not a member of Local 3,and that Owens then walked outHe denied telling Laube to stop working,deniedtalking at all to Thompson or Hoffman,and denied saying that be had orders fromdowntown that Picker was not to do any work on that job.He admitted that theremight have been another person working in the room at the time. For reasons previ-ouslyindicated, I do not credit the testimony of Owens to the extent that it conflicts withthatof Laube,Thompson,and Hoffman.5 The findings in this sectionare based on the composite testimony,whichI credit, ofAkers, Pinepuks,and Owens.For reasons previously indicated,I do not credit Owens'testimony that be did not tell Akers that they had walked off thejob inthe pastand that he believed the same thing would happen if the equipment was installed byPicker's servicemen. 572DECISIONSOF NATIONAL LABOR RELATIONS BOARDfrom Local 3. The assembly and wiring was completed shortly after Christmas, andthe entire contract, including the testing, was subsequently fulfilled.D. Respects in which Respondent violated the ActThe General Counsel contends that Respondent violated Section 8(b) (4) (A) and(B) of the Act prior to the 1959 amendments, and also Section 8(b) (4) (B) of theAct, as amended in 1959.1.Priorto November13, 1959, theeffective date of the 1959 amendmentsIt is clear,and I find,that on November5, 1959,Owens, Respondent's shop stew-ard, induced and encouraged the four employees of Neptune to stop delivering thecobalt 60 equipment to the third floor of the new building being constructed forHospital, by telling them that it should be handled by members of Local 3 andthat they should stop unloading the equipment untiltheirrespective delegatesarrived and by announcing in the presence of the four Neptune employees, inresponse to Pinepuks'statement that he wanted the Neptune men to unload theequipment,that no one should touch the unloading of the equipment until thedelegates arrived or the whole job would be shut down,including the elevators. Itis also clear,and I find,that Owens'refusal that morning to permit Laube to con-tinueto drill theholes in the third-floor room,preparatory to installing the equip-ment because of his claim that it was electricians'workand his statement toThompson that he had orders from downtown that "Picker X-Ray doesn'twork onthis job," constituted inducement and encouragement of the electrician employed byBelmont,who was working in .the room at the time,to cease performing any servicesifPicker servicemen did any work in connection with the installation of theequipment.6Owens admitted that as shop steward on the job he had authority to make deci-sions with respect to union matters.In view of the foregoing,and upon considera-tion of the entire record as a whole,I find that Respondent Local 3 was responsiblefor Owens'conduct.Local 3 hada dispute with Picker over who should perform the work in connec-tionwiththe installation of Picker's equipment.Local 3claimed jurisdiction overthis work,contendingthatit should be done by electricians;Picker wanted to havethe work doneby itsown servicemen,as provided in its contract with Hospital.It is therefore clear,and I find,that an object of Owens'conduct was to force orrequire Hospital and Neptune to cease doing businesswith Picker.?Respondent asserts as defenses to its conduct,and adduced evidence in supportthereof,that (1) the job was not held upby any workstoppage because actualconstruction of the hospital wing had not been completedat thattime,(2) Pickerwas violating its alleged agreement or understandingwith Local3 for the perform-ance of thattype of work byelectricians in accordancewitha long-standing customand practice in the area, and thatLocal3was merely attempting to assert its juris-diction overthisworkand to enforce its agreementwith Picker,and (3) Pickerwas engaging in electrical installation work in violation of the codeof the City ofNew York.Assuming, without deciding, thatthe record evidence supports Respond-ent's contentions,I find thattheydo not constitute a valid defense to the conductproscribed by Section8(b) (4) (A) of the Actprior to the 1959 amendments.Re-spondent's dispute was with Picker,and not with Hospital,Neptune, Belmont, orthe other contractors.The evil ofRespondent's conduct,traditionally known asa secondary boycott,which Congress intended to eliminate by this section of theAct, was aptly described by JudgeLearned Hand of the Court of Appeals for theOwens and the person performing services in that room were both electricians em-ployed byBelmontand represented by Local 3Owens was the shop steward of theelectricians on the job.The Supreme Court had held that "the words 'induce and en-courage' are broadenough toincludein them everyform of influenceand persuasion."InternationalBrotherhood of Electrical Workers, Local 501, et W. v. N L R.B (SamuelLanger),341 US. 694, 701-702.Nor, under well-established precedents, is it materialthat, unlike the situation with respect to the Neptune employees, no actual work stop-page occurred in this instance.The General Counselcontendsthat an additional object was to force orrequirePicker to recognize Local 3 as the bargaining representative of its service employees,as proscribed by Section 8(b) (4) (B) of the Act. I am not satisfied thatthe GeneralCounsel has sustained his burdenof proving this objective by a preponderance of therecord evidence. LOCAL 3, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 573Second Circuit when he stated inInternational Brotherhood of ElectricalWorkers,Local501, et al.v.N.L.R.B. (Samuel Langer),181 F. 2d 34, 37, affd. 341 U.S. 694,that:The gravamen of a secondary boycott is that its sanctions bear, not upon theemployer who alone is a party to the dispute, but upon some third party whohas no concern in it. Its aim is to compel him to stop business with the employerin the hope that this will induce the employer to give in to the employees'demands [in this case, Local 3's demands].Upon the basis of the entire record considered as a whole, I find that, by the above-described conduct of Shop Steward Owens for the above-stated proscribed object,Respondent violated Section 8(b) (4) (A) of the Act prior to the 1959 amendments.To the extent material here, this subsection is substantially the same as Section8(b) (4) (i) (B) of the Act, as amended on September 14, 1959, and effective onNovember 13, 1959.2.After November 13, 1959, the effective date of the 1959 amendmentsThe only conduct which occurred after November 13, 1959, and which is claimedby the General Counsel to constitute a violation of Section 8(b) (4) (ii) (B) of theAct, as amended in 1959,8 are the statements of Shop Steward Owens to Akers,executive salesmanager for Picker, made in the presence of Pinepuks, projectmanager of Hospital, about December 1, 1959.On this occasion, as previouslyfound, when Akers told Owens that Pinepuks wanted Picker to install the cobalt60 equipment with Picker servicemen and asked if they could expect any trouble if thatwere done, Owens' reply constituted a threat that the electricians represented byLocal 3 would walk off the job if that were done. As Local 3 had a primary disputewith Picker, the threat to an agent of Picker is not proscribed by the Act.However,Owens' reply constituted a threat to an agent of Hospital just as much as it did toan agent of Picker. Since 'Owens' objective remained the same, to force or requireHospital to cease doing business with Picker, I find that by Owens' threat to Pinepuks,Respondent violated Section 8(b) (4) (ii) (B) of the Act, as amended in 1959.9Ido not agree with the General Counsel's further contention that Section8(b) (4) (i) and (ii) (B) were further violated based on the theory that the effectof the inducement and threats made prior to November 13, 1959, carried overbeyond that date.Moreover, such additional findings are unnecessary, as the orderherein recommended would remain the same, even assuming the commission of theadditional violations urged by the General Counsel.N. THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Companies concerned described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYI have found that the Respondent has engaged in certain unfair labor practicesin violation of Section 8(b)1(4) (A) of the Act prior to the 1959 amendments andin violation of 'Section 8(b) (4) (ii) (B) of the Act, as amended in 1959.As Section8 So far as here material, this section makes it an unfair labor practice for a labororganization or its agent-(Ii)to threaten, coerce, or restrain any person engaged in commerce or In anindustry affecting commerce, where in either case an object thereof Is:tsssxs(B) forcing or requiring any person . . . to cease doing business with any otherperson8 Although the Board may not assert jurisdiction over Hospital on policygrounds(FlatbushGeneralHospital,126 NLRB 144), it nevertheless Is, as herein found, "a per-son engagedin commerceor in anindustry affecting commerce" within the meaning ofSection8(b) (4) (ii) of the Act. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(b) (4) (A)is,to the extent material here,substantially the same as Section8(b) (4) (i) (B) of the Act, as amended in 1959, I shall recommend that Respondentcease and desist from engaging in conduct proscribed by Section 8(b) (4) (i)'10 and(u) (B) of the amended Act, and that it take certain affirmative action which I findnecessary to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 3, International Brotherhood of Electrical Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.Picker X-Ray Corporation, Neptune Storage Company, Inc., and Lenox HillHospital are persons engaged in commerce and in industries affecting commercewithin the meaning of Section 8(b) (4) (B) of the Act.3.By inducing and encouraging individuals employed by Neptune Storage Com-pany, Inc., to engage in a strike or concerted refusal in the course of their employ-ment, to transport or otherwise handle goods, articles, materials, or commodities,or to perform any services for their employer,and byinducing and encouraging anemployee of Belmont Electric Company, Inc., to cease performing services for hisemployer, in both cases with an object of forcing or requiring Neptune StorageCompany, Inc., and Lenox Hill Hospital to cease doing business with Picker X-RayCorporation, the Respondent has engaged in unfair labor practices within the mean-ing of Section 8(b) (4) (A), prior to the 1959 amendments.4.By threatening Lenox Hill Hospital that the electricians represented by Re-spondent would walk off the job if the installation work of the cobalt 60 unit wasperformed by servicemen employed by Picker X-Ray Corporation, with an objectof forcing or requiring Lenox Hill Hospital to cease doing business with PickerX-Ray Corporation, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)^(4){(ii)(B) of the Act, as amended in1959.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]"However, Belmont Electric Company, Inc., will not be named in the order, as therecord does not show that it is a person engaged In commerce or in an industry affectingcommerce.Winn-Dixie Stores,Inc.,and Winn-Dixie Greenville,Inc.andAmalgamatedMeatCutters and Butcher Workmen of NorthAmerica, AFL-CIOandRetailClerks International Asso-ciation,AFL-CIO.CasesNos. 11-CA-1456 and 11-CA-1506.August 11, 1960DECISION AND ORDEROn January 29, 1960, Trial Examiner James T. Rasbury issuedhis Intermediate Report in the above-entitled proceeding, findingthatWinn-Dixie Stores, Inc., and Winn-Dixie Greenville, Inc., hereinreferred to as the Respondent, had engaged in and was engagingin certain unfair labor practices within the meaning of Section8 (a) (1) and (3) of the National Labor Relations Act and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practices alleged in thecomplaint to be violative of Section 8(a) (1) and (3) of the Act, and128 NLRB No. 77.